Citation Nr: 0628815	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for squamous intra-
epithelial lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1996 to 
September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which, inter alia, denied the veteran's service connection 
claim for squamous intra-epithelial lesions.  In June and 
August 2003, the Board remanded the case for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).  During the pendancy of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  On remand, VA must provide the veteran 
with such notice.

In August 2003, the Board remanded this case for further 
development, to include a VA examination.  The Board notes 
that the veteran moved several times during the pendancy of 
the appeal and missed scheduled VA examinations in November 
2005 and March 2006.  However, the veteran contacted VA in 
May 2006 to report her new address and request that her 
examination be rescheduled.  It is not clear whether there 
was fault involved.  
The duty to assist, however, includes obtaining an 
examination when necessary to make an adequate determination.  
Duenas v. Principi, 18 Vet. App. 512 (2005).  In the interest 
of fulfilling VA's duty to assist, and giving the veteran the 
benefit of doubt, she should be scheduled for a VA 
gynecological examination to ascertain the current nature, 
extent of severity, and etiology of her squamous intra-
epithelial lesions.

The Board reminds the veteran that the duty to assist is not 
a one-way street, and that she has a duty to cooperate, to 
include reporting for examination.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1. Review the entire file and ensure for 
the issue on appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist.

2. After completion of the above, a 
gynecological examination to ascertain 
the current nature, extent of severity, 
and etiology of her squamous intra-
epithelial lesions.  After all relevant 
evidence in the claims file is reviewed, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's squamous intra-epithelial 
lesions are the result of active service, 
or if pre-existing service, were 
aggravated thereby. 

The claims file must be made available to 
the examiner in conjunction with the 
examination and that fact should be 
reflected in the examination report.  Any 
further indicated special studies should 
be conducted.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  

3.  After the above development has been 
completed, readjudicate the veteran's 
claim.  If any determination remains 
unfavorable to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2005).  The appellant and her representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


